Citation Nr: 1435675	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial evaluation for status post torn anterior cruciate ligament with scar, buckle handle tear of medial meniscus and traumatic arthritis, right knee (formerly rated as right knee, anterior cruciate ligament reconstruction with scar, medial meniscus tear), rated 10 percent prior to March 6, 2014.  

2.  Entitlement to a higher evaluation for status post torn anterior cruciate ligament with scar, buckle handle tear of medial meniscus and traumatic arthritis, right knee, rated 20 percent from March 6, 2014.

3.  Entitlement to a separate rating for right knee limitation of extension.

4.  Entitlement to a total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from May 2008 to July 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the June 2010 rating decision, the RO granted service connection for the right knee disability and assigned an initial noncompensable rating effective August 1, 2009.  In a February 2012 rating decision, the RO increased the evaluation for the right knee disability to 10 percent effective August 1, 2009.

In a March 2014 rating decision, the RO increased the evaluation for the right knee disability to 20 percent effective March 6, 2014.  

The issues have been recharacterized to comport with the evidence of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 6, 2014, status post torn anterior cruciate ligament with scar, buckle handle tear of medial meniscus and traumatic arthritis, right knee was manifested by flexion limited to no less than 120 degrees and extension limited to no less than zero degrees, including on repetition; and without sufficient evidence of instability, ankylosis, or frequent episodes of locking, pain and effusion into the joint.

2.  Since March 6, 2014, the Veteran's right knee has manifested with frequent episodes of locking, pain and effusion into the joint; extension limited to 15 degrees and flexion limited to 60 degrees; and without sufficient evidence of instability or ankylosis.


CONCLUSIONS OF LAW

1.  Since August 1, 2009, the criteria for a separate 10 percent evaluation for right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5260-5010 (2013).

2.  From March 6, 2014, the criteria for a rating in excess of 20 percent for status post torn anterior cruciate ligament with scar, buckle handle tear of medial meniscus and traumatic arthritis, right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.22, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2013).

3.  From March 6, 2014, the criteria for a separate rating of 20 percent, and no higher, for right knee limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records have been obtained.  The Veteran did not identify any private or VA treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in August 2010 and in March 2014; the record does not reflect that these examinations were inadequate for rating purposes.  The VA examination reports are adequate for the purposes of deciding the claim because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Under 38 C.F.R. § 4.71a, there are multiple diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.  

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is x-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2013).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2013). 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation if it is moderate, and 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Diagnostic Code 5258 provides a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a zero percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a zero percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

A knee disability rated under DC 5257 or DC 5259 warrants a separate rating for arthritis based on x-ray findings and limitation of motion under DC 5260 or DC 5261; limitation of motion need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis may also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59. 

Historically, service records showed the Veteran underwent an anterior cruciate ligament (ACL) reconstruction prior to service.  During service, he experienced worsening knee pain.  An MRI showed a meniscal tear.  He was given physical therapy and limited duty profiles to manage his symptoms.

After service, the Veteran failed to report to a VA examination scheduled in May 2010.  Later, at a VA examination in August 2010, the Veteran reported symptoms of weakness, swelling, give-way, lack of endurance, fatigability, deformity, tenderness and pain.  He denied symptoms of heat, redness, draining, effusion, subluxation or dislocation.  He reported flare-ups of pain occurred at least three times a week and lasted two hours at a time.  The flare-ups precluded running, playing sports, kneeling, squatting, and caused difficulty with standing or walking.  The examiner indicated that there were no residuals from the Veteran's 2006 ACL reconstruction and he had not had joint replacement.  

On physical examination, he walked with a normal gait and did not require any assistive devices.  Inspection of the knee showed no effusion, redness, edema, instability, abnormal movement, weakness, heat, guarding of movement or misalignment.  Medial/lateral joint tenderness was present.  There was no locking pain, crepitus, genu recurvatum or ankylosis.  Range of motion of the knee was zero to 120 degrees out of a possible 140 degrees and was not limited by pain, fatigue, weakness, or lack of endurance on repetitive testing.  The stability tests involving the medial/lateral collateral ligaments, the medial/lateral meniscus, and the anterior and posterior cruciate ligaments were all normal.  The diagnosis was medial meniscus tear status post reconstruction, anterior cruciate ligament, right knee with scar, early osteoarthritis.

The examiner also indicated there was a superficial linear scar on the anterior aspect of the right knee from ACL tear repair.  The scar measured 7 centimeters (cm) by 0.5 cm.  It was not painful and there was no skin breakdown, underlying tissue damage, inflammation, keloid formation, edema, disfigurement or limited function caused by the scar.  

At the VA examination in March 2014, the Veteran reported chronic flare-ups of right knee pain from prolonged standing and walking.  Objectively, flare-ups were noted to impact repetitive motion.  Range of motion included flexion to 70 degrees with painful motion beginning at 60 degrees.  Right knee extension was possible to zero degrees with painful motion beginning at 15 degrees.  On repetitive motion, flexion was limited to 65 degrees and extension was to zero degrees.  The examiner noted that there was additional limitation of motion and functional loss/impairment due to pain and less movement than normal.  Tenderness and pain on palpation of the joint line was evident.  There was no objective evidence of instability or recurrent patellar subluxation or dislocation.  Muscle strength was normal.  The examiner noted that the Veteran had a semilunar cartilage condition of meniscal tear that resulted in frequent episodes of joint "locking" and frequent episodes of joint pain.  A meniscectomy had not been performed.  The residuals from the Veteran's June 2006 ACL repair and debridement of the medial meniscus were chronic pain, popping, and locking.  He used a knee brace for ambulation on a regular basis.  The scar from the ACL repair and debridement of the medial meniscus was noted to be non-tender, non-painful, and stable.  

The Veteran has indicated that he does not receive any VA or private treatment for his service-connected right knee.  

Prior to March 6, 2014, the Veteran is in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, DC 5260-5010 in contemplation of slight functional loss and painful movement of an arthritic joint.

In the March 2014 rating decision, the RO awarded a higher rating of 20 percent, but changed the diagnostic code from DC 5260-5010 (for painful motion and x-ray evidence of arthritis), to DC 5258 (for a semilunar cartilage condition of the right knee).  

The Board, however, finds that the Veteran is entitled to a separate 10 percent rating under DCs 5260-5010 in contemplation of painful movement of an arthritic joint and slight functional loss, in addition to a separate rating under 38 C.F.R. § 4.71a, DC 5258 for his dislocated semilunar cartilage.  Separate ratings under these codes are permissible because some of the symptomatology associated with the dislocated semilunar cartilage (i.e. frequent locking of the joint) is not accounted for under DCs 5010 and 5260 (i.e. painful and noncompensable limitation of flexion).  The March 2014 VA examiner specifically noted that the Veteran's June 2006 ACL repair and debridement of the medial meniscus was manifested by symptoms chronic pain, popping, and frequent locking.  As the symptom of frequent locking under DC 5258 is not contemplated by DCs 5010 or 5260, a separate 20 percent rating under DC 5258 does not amount to impermissible pyramiding in this specific case.  See 38 C.F.R. § 4.14.

The next highest rating under DC 5260 is 20 percent and requires that flexion is limited to 30 degrees or less.  Throughout the appeal, the knee disability has manifested with characteristic pain and some limitation of flexion on objective testing.  However, the evidence shows that right knee flexion has been limited to no less than 60 degrees (even when considering functional loss) throughout the entire appeal.  Flexion was possible to 120 degrees at the August 2010 VA examination, including on repetition.  Flexion was possible to 70 degrees (with pain beginning at 60 degrees), but limited to 65 degrees after repetition, during the March 2014 VA examination.  As flexion has not been limited to 30 degrees or less over the course of the appeal, even with consideration of DeLuca, a higher rating is not warranted for any period of time prior to March 6, 2014.

From March 6, 2014, the Veteran is in receipt of a 20 percent rating under 38 C.F.R. § 4.71a, DC 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the right knee joint.  This is the highest disability rating possible under DC 5258.  

The Veteran asserts that he is entitled to a 20 percent rating prior to March 6, 2014, as he had frequent episodes of locking and pain before that time.  The Board notes, however, that prior to March 6, 2014, there was no evidence of frequent episodes of effusion into the joint, in addition to the frequent episodes of locking and pain that were indeed reported by the Veteran.  The August 2010 VA examination report indicates that although the Veteran reported locking and pain into the knee joint, he specifically denied experiencing effusion in the joint.  The clinical examination also did not reveal evidence of effusion or locking.  On the Veteran's substantive appeal submitted in March 2012, he reported that he experienced frequent locking and pain into the knee joint, but he did not report experiencing frequent episodes of effusion in the joint as well.  For these reasons, the Veteran is not entitled to a 20 percent rating under DC 5258 prior to March 6, 2014, which is the date an increase in severity is factually ascertainable.

The evidence also does not warrant a separate, compensable rating for instability.  On the Veteran's VA Form 9 substantive appeal that was submitted in March 2012, he asserted that he has lateral instability and recurrent subluxation and requires daily use of a knee brace.  However, the objective joint stability tests conducted at the August 2010 and March 2014 VA examinations were all normal and there was no clinical evidence of recurrent subluxation or instability.  In addition, the Veteran's strength tests, stance, and gait were normal as per those examination reports.  The clinical examinations are afforded greater evidentiary weight because they were conducted by experts with an eye towards determining whether there was instability.  For these reasons, the Veteran is not entitled to a separate rating under DC 5257 for instability at any time during the entire appeal period, i.e., prior to or after March 6, 2014.

The Board has considered whether a separate, compensable rating may be assigned for limitation of extension pursuant to VAOPGCPREC 9-2004.  Extension in the right knee was full to zero degrees at the August 2010 and March 2014 VA examinations.  However, the March 2014 VA examination report shows that right knee extension was painful from 15 degrees.  With consideration of the effects of painful motion, and when reasonable doubt is resolved in the Veteran's favor, this evidence shows that extension of the right knee was limited to 15 degrees as of the date of the March 6, 2014, VA examination when such limitation became factually ascertainable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's right knee disability.  There is no evidence that the right knee disability is productive of ankylosis or complete immobility of the knee joint; symptomatic removal of semilunar cartilage; or malunion or nonunion of the tibia and fibula, thus Diagnostic Codes 5256, 5259, and 5262 are not applicable.

The Board has also considered the scar in the evaluation of the service-connected knee disability.  The August 2010 VA examination report indicated there was a linear scar on the anterior aspect of the right knee from ACL tear repair.  There is no evidence, however, that the right knee scar is painful/tender, unstable, deep, nonlinear, covers an area of 144 square inches or more, or limits function of the right knee in any way.  As such, a separate, compensable rating for the residual scar is not appropriate.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2013).

The Board notes that service connection was granted on the basis of in-service aggravation.  In cases involving aggravation by active service, the rating is to reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service if it is ascertainable.  38 C.F.R. §§ 3.322(a), 4.22 (2013).  Here, the RO determined that there should be no deduction in the Veteran's rating because the pre-service rating percentage was zero.  Thus, the Board finds that there should be no deduction.

The evidence shows that the Veteran's service-connected right knee status post torn anterior cruciate ligament with scar, buckle handle tear of medial meniscus and traumatic arthritis results in limited motion, as well as frequent locking and pain.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected right knee status post torn anterior cruciate ligament with scar, buckle handle tear of medial meniscus and traumatic arthritis disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

From August 1, 2009, a separate 10 percent evaluation for right knee arthritis is granted.

From March 6, 2014, a rating in excess of 20 percent for status post torn anterior cruciate ligament with scar, buckle handle tear of medial meniscus and traumatic arthritis, right knee is denied.

From March 6, 2014, a separate 20 percent rating, and no higher, for right knee limitation of extension is granted.
REMAND

Evidence associated with the Veteran's claim file during the pendency of this appeal raised the issue of entitlement to TDIU.  Indeed, the Veteran has asserted that he is unable to work due to his service-connected right knee disability, and the March 2014 VA examiner expressed the opinion that the right knee disability affects the Veteran's ability to work.  As such, a TDIU is properly before the Board as it is part and parcel with the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the initial rating claim, but was not addressed by the RO, the claim is remanded to the RO.  A remand will allow for the RO to provide proper notice regarding this issue, complete development including a VA medical opinion on the matter, and consider the merits of the claim in the first instance.

Accordingly, this issue is REMANDED for the following actions:

1.  The RO must provide notice and assistance to the Veteran with respect to the issue of entitlement to TDIU.  The RO also must provide VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.

2.  Then, the RO is to forward the Veteran's claim file to an appropriate medical professional to determine the effects of his service-connected disability on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the reviewer, and the reviewer must specify in the report that the claims file and electronic records have been reviewed.  

Based on a review of the evidence of record, the reviewer is to provide an opinion as to whether the Veteran's service-connected right knee disability precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Finally, readjudicate the issue of entitlement to a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


